DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-25 in the reply filed on January 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2022.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“biasing member” in claims 1, 12-13, and 25 is interpreted as a spring (see spring 68, pg. 29, lines 9-10; pg. 95, line 14; Figs. 29, 34-35).
“opening mechanism” in claims 1-5, 7, 14, 15 is interpreted as the window body (61, 65) which can cover the insertion hole and the handle (63, 67) which moves the window body and interacts with the disposal slider (pg. 35, lines 8-21; pg. 36-37; pg. 52, line 20; pg. 95, lines 8, 10-11, 13; Figs. 26-27).
“return mechanism” in claims 5-7 is interpreted as an elastic body or spring that biases closing of the insertion hole (see 62, a linear spring, or 66, a torsion spring; pg. 55, lines 8-16; pg. 59, lines 7-8, 16-17; pg. 95, lines 9, 12; Figs. 26-27).
“sensor supply unit” in claim 9 is being interpreted as a component, such as sensor supply unit 30 shown in Figs. 13-14, that contains the sensor and needle within a body and is configured to mount to the needle slider (“a sensor supply unit 30 including the sensor unit 6 is housed…the sensor supply unit 30 comprises a support body 31…and a needle unit 33,” pg. 21, lines 9-10, 12-14)
“load mechanism” in claims 20-23 is interpreted as a spring or equivalent elastic component that biases the plungers to apply a resistance to the puncture knob when it is pressed (“the load mechanism causes an elastic body to hit the slider…the load mechanism causes the movable distal end of the plunger to hit the side face of the slider,” pg. 87, lines 8, 13-14; Fig. 24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
The claims are objected to because of the following informalities:
In claim 1, line 12, and claim 20, line 4, “it” and “its” should be replaced with “the needle slider” and “the puncture knob’s”, respectively, in order to explicitly recite the claim elements and add clarity.
In claim 1, line 14, and claim 9, line 3, “the first end” should instead read “the first end side” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations “the insertion direction” (lines 5-6), “the sensor insertion direction” (lines 10-11, 13, 17), “the opposite direction” (line 11), “the opposite side” (line 14), “the contact portion” (line 19), and “the puncture operation” (line 20).  There is insufficient antecedent basis for these limitations in the claim. The claim should be amended such that each limitation is initially recited with “a” or “an” instead of “the”. Additionally, “the insertion direction of the sensor” and the “the sensor insertion direction” seem to refer to the same thing, but the limitation should be recited consistently throughout the claims (i.e., first reciting “a insertion direction of the sensor” and then reciting “the insertion direction of the sensor” in following lines; it is noted that claims 8-9 and 16-17 recite “the insertion direction of the sensor”). 
Claim 2 recites “a closed state” when claim 1 previously recited “a closed state.” It is unclear if these are two different “closed” states or if the limitations are referring to the same thing. To expedite prosecution, the limitations will be interpreted as the same. Claim 2 should be amended to instead recite “the closed state”.
Claims 3, 4, 14, and 15 recite that the opening mechanism performs functions (i.e., “the opening mechanism slides the window body,” “the opening mechanism rotates the window body,” “the opening mechanism opens”). Under 35 U.S.C. 112(f), the opening mechanism is interpreted as both the window body and the handle. It is understood that the claims are attempting to recite a structural arrangement that indicates how the window body and handle move and interact with other components, but the current claim language implies functions performed by the opening mechanism. Examiner suggests using the language “configured to” to help clarify the claim (“the opening mechanism is configured to slide the window body,” “the opening mechanism is configured to rotate the window body,” “the opening mechanism is configured to open”).

Claim 6 recites “the completion of the puncture operation” and “the completion of the return operation”. There is insufficient antecedent basis for these limitations in the claims. It seems that the claim is merely reciting a duration of time in which the needle slider is held inside the insertion hole. Examiner suggests amending the claim to instead recite “from when is completed until the return mechanism returns 
Claim 8 recites “the length (L1)”, “the range”, and “the length (L2)”. There is insufficient antecedent basis for these limitations in the claims. Examiner suggests the following amendment, “a length (L1) a length (L2) over which the needle slider is inserted into the insertion hole of the puncture knob.” The claim will be examined according to this interpretation.
Claim 9 recites “a sensor supply unit for supplying the sensor.” It is unclear if the claim intends to positively recite the sensor supply unit as part of the sensor insertion device, or if the limitation is merely functional language. It is also noted that the sensor is not positively recited in the claims. If Applicant intends to positively recite the sensor supply unit as part of the sensor insertion device, the claim should be amended to recite “further comprising a sensor supply unit that is configured to mount to the needle slider and supply a sensor to the first end of the needle slider.” The sensor supply unit will be interpreted as part of the sensor insertion device for the purposes of examination.

Claim 10 recites “the inner peripheral face side” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be amended to instead read “an inner peripheral face side” and will be examined as such.
Claim 11 recites “obtained when a substantially cylindrical member is divided in two” seems to imply a method of manufacture rather than positive structural details. For the purposes of examination, half-cylindrical member and a second substantially half-cylindrical member
Claim 12 recites “the interior” in line 3. There is insufficient antecedent basis for this limitation in the claim, and it is further unclear where “the interior” is disposed. Additionally, “a state in which     …have been put together” seems to imply a method of manufacture rather than positive structural details. The claim seems to be describing the structure shown in Figs. 34-35 and pg. 30, lines 5-7 of the specification. Examiner suggests amending the claim such it recites “wherein the biasing member is disposed in a space formed in an interior between the needle slider and the disposal slider when the needle slider and the disposal slider are disposed within the main body case.” The claim will be examined along this interpretation.
Claim 14 recites “an open state” when claim 1 previously recited “an open state.” It is unclear if these are two different “open” states or if the limitations are referring to the same thing. To expedite prosecution, the limitations will be interpreted as the same. Claim 14 should be amended to instead recite “the open state”.
Claim 19 recites “a distance over which the disposal slider slides rearward is longer than a distance over which the needle slider slides rearward in a state in which the needle and the sensor are gripped.” Similarly to claim 9 (see above interpretation), it seems the claim is reciting rearwards motion of the disposal and needle slider prior to the puncture operation. It is unclear, however, if claim 19 is reciting different subject matter than claim 9 or if it is merely reiterating the same subject matter. For the purposes of examination, the claim will be interpreted as reiterating the subject matter of claim 9. Applicant is advised that should claim 9 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else 
Claim 22 recites “the load mechanism” and there is insufficient antecedent basis for this limitation in the claim. It seems that the claim should instead be dependent on claim 20 and will be interpreted as such. 
Claim 23 recites “the load mechanism has recesses provided on the side faces of the slider.” The slider is previously recited as part of the puncture knob, and the recesses are described as being provided on the sides of the slider in the specification (“Recesses 58a and 58b that come into contact with movable distal ends 57a and 57b of the plungers 56a and 56b are provided to the side faces of the slider 50,” pg. 33, lines 4-6). Since the load mechanism is interpreted as an elastic component (see interpretation under 112(f) above), it is unclear how the load mechanism can have recesses provided on the slider. It seems the claim should instead recite “wherein the puncture knob has a slider… and 
Claims 23 and 24 recite “the insertion start position of the sensor”. There is insufficient antecedent basis for this limitation in the claims. The limitation should be amended to instead recite “an insertion start position of the sensor” and will be examined as such.
Claim 25 recites “which is used as an auxiliary device of a continuous glucose monitoring (CGM) device.” It is unclear whether this limitation is merely an intended use or if the limitation adds a structural difference. For the purposes of examination, the limitation will be interpreted as merely intended use. If Applicant intends to claim additional structures, those structures should be positively claimed.


Allowable Subject Matter
Claims 1-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Antonio et al. (US 2017/0290533) teaches a sensor insertion device (5000, Figs. 51-54, 88-96) that uses a needle (piercing member 5110) to insert a sensor (sensor assembly 5108), the device comprising a main body case (Fig. 51 shows an inner housing directly adjacent to lock collar 5004 that extends up towards the plunger 5002), a needle slider (needle carrier 5146), a disposal slider (striker 5136), a biasing member provided between the needle slider and the disposal slider to retract the needle (needle carrier spring 5144), a puncture knob (plunger 5002) configured to push the needle slider to a specific puncture position and having an insertion hole into which a rear end portion of the needle slider can be inserted (Fig. 53B; embodiments in Figs. 88-96 further teach a locking mechanism for the retracted needle). However, Antonio et al. does not teach or suggest the puncture knob is configured to slide the needle slider in the sensor insertion direction while contacting it or that there is an opening mechanism configured to put the insertion hole in an open or closed state.
Halac et al. (US 2017/0188912) teaches a sensor insertion device similar to Antonio et al. and also teaches a removable cover 272 above an insertion hole 238 in a first portion 150 (Figs. 21-22). However, while the removable cover can put the insertion hole in an open or closed state, it does not do so specifically when the needle slider has slid a specific length in the sensor insertion direction. Furthermore, Halac et al. does not teach or suggest that the first portion 150 acts as a puncture knob 
Matsumoto et al. (US 2015/0051457) teaches a sensor insertion device (Fig. 1) where a puncture knob (push handle 18) is configured to push the needle slider (holding portion 48 for holding the sensor 12 and the insertion needle 30, paragraph 76; Fig. 5A, 5B) to a specific puncture position by sliding it in the sensor insertion direction in a state of being in contact with a second end side of a needle slider (Figs. 10-12). However, the holding portion 48 is part of the push handle, thus, there is no teaching or suggestion of an insertion hole into which a rear end portion of the needle slider can be inserted, an opening mechanism, or a disposal slider.
Ohkoshi et al. (US 2015/0190076) also teaches a sensor insertion device (Fig. 1) with a puncture knob (grip member 86 and pusher 88) that is in contact with a needle slider (needle holder 84, Fig. 11). The puncture knob pushes the needle slider to a specific puncture position in a state of being in contact with a second end side of a needle slider (Figs. 15-16; entrance portion 146 of pusher 88 pushes the stopper). Ohkoshi further teaches a biasing member (coil spring 90) to retract the needle slider and insert the rear end of the needle slider into an insertion hole in the puncture knob (Fig. 18). However, Ohkoshi et al. does not teach or suggest an opening mechanism configured to put the insertion hole into a closed state.
Meinecke et al. (U.S. Patent No. 4,442,836) teaches a lancet device with a main body case (housing 1), a needle slider (lancet holder 2), a biasing member (pressure spring 6), a puncture knob (knob 9), and opening mechanism (striker 26 and angle lever 13) which controls a lancet holder returning to a fully retracted position (Fig. 1a shows an “open state” and Fig. 1b shows a “closed state;” “a striker 26 of the angle lever 13 is situated above a surface 27 of the lancet holder 2,” col. 5, lines 13-16; “After puncturing has taken place, the striker 26 slips into a recess 28 on the lancet holder 2 and thereby frees the lancet holder for a backward movement into its resting position,” col. 5, 26-30). However, knob 9 is merely used to notch the striker 26 and angle lever 13, the striker being the component that slides the lancet holder 2 to a puncture position. Meinecke et al. also does not teach an insertion hole, and there is no teaching or suggestion in the art to modify other known devices with the striker and angle lever mechanism.
Thus, the prior art of record does not teach or suggest, in combination with all other claim elements, a puncture knob having an insertion hole into which a rear end portion of a needle slider can be inserted and an opening mechanism configured to put the insertion hole in a closed state when the needle slider is moved in the insertion direction or an open state when the puncture operation is complete, as recited in claim 1. Claims 2-25 are allowable by virtue of their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791